<A A HNL RNR Nc ee ney

 

 

 

 

Case 1:15-cr-00307-RJS Document 75) SD Files OG/10/20 Page 1 4p
| 2 ONICALLY FILED |
SOUTHERN DISTRICT OF NEW YORK cep. BAT _||
————— i
United States of America Order of Restitution
V. $1 15 Cr. 307

Rudy James,

Defendant.

 

 

Upon the application of the United States of America, by its attorney, Joon H Kim, Acting
United States Attorney for the Southern District of New York, Benet J. Kearney, Assistant United
States Attorney, of counsel; the presentence report; the defendant’s conviction on Count One of
the above Information; and all other proceedings in this case, it is hereby ORDERED that:

1. Amount of Restitution. Rudy James, the Defendant, shall pay restitution in the total
amount of $520,499.46 to the victims of the offense charged in Count One of the Information. The
names, addresses, and specific amounts owed to each victim are set forth in the Schedule of
Victims attached hereto. Upon advice of a change of address, the Clerk of the Court is authorized
to send payments to the new address without further order of this Court.

2. Joint and Several Liability. Defendant’s liability for restitution shall be joint and
several with that of any other defendant ordered to make restitution for the offense in this matter
or in the matter of United States v. John Todd Williams, et al., 14 Cr. 784 (RJS). Defendant’s
liability for restitution shall continue unabated until either the Defendant has paid the full amount
of restitution ordered herein, or every victim has been paid the total amount of his loss from all the
restitution paid by the Defendant and co-defendants in these matters.

3. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of

Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims
Case 1:15-cr-00307-RJS Document 75 Filed 06/10/20 Page 2 of 2

attached hereto shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and
enforce this Order, without further order of this Court.

Dated: New York, New York
July 31, 2017

     

THE HONORABLE RICHARD J. SULLIVAN
UNITED STATES DISTRICT JUDGE
